IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                        JANUARY SESSION, 1999

                                                             FILED
STATE OF TENNESSEE,   )                                        March 29, 1999
                      )          No. 02C01-9803-CC-00089
    Appellee          )                                 Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk
                      )          CARROLL COUNTY
vs.                   )
                      )          Hon. C. Creed McGinley, Judge
ALEXANDER BARTHOLOMEW )
CAWTHON,              )          (Two Counts - Sale of Cocaine)
                      )
    Appellant         )



For the Appellant:               For the Appellee:

Vicki S. Snyder                  John Knox Walkup
Asst. District Public Defender   Attorney General and Reporter
117 North Forrest Avenue
Camden, TN 38320                 Marvin E. Clements, Jr.
                                 Assistant Attorney General
Guy T. Wilkinson                 Criminal Justice Division
District Public Defender         425 Fifth Avenue North
                                 2d Floor, Cordell Hull Building
                                 Nashville, TN 37243-0493


                                 G. Robert Radford
                                 District Attorney General

                                 Eleanor Cahill
                                 Asst. District Attorney General
                                 P. O. Box 686
                                 Huntingdon, TN 38344




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                            OPINION



       The appellant, Alexander Bartholomew Cawthon, was convicted by a jury in

the Carroll County Circuit Court of two counts of sale of cocaine, Class C felonies.

The trial court imposed a sentence of five years for each count to run concurrently

as a Range I standard offender. 1 The appellant’s sole issue on appeal is the

sufficiency of the convicting evidence.



                                        BACKGROUND



        From October of 1996 to January of 1997, the Drug Task Force for the 24th

Judicial District conducted an undercover operation in conjunction with the

Department of Housing and Urban Development (HUD) in Carroll County. Various

complaints and surveillance revealed the appellant’s involvement in illegal drug

activity. Testimony relative to the appellant’s first sale established that on

December 12, 1996, Steve Lee, the director of the Drug Task Force, equipped

Sylvester Island, the confidential informant, with a concealed body transmitter which

permitted conversations to be recorded. At the designated meeting place, Island

was searched by Lee and given $50 to purchase cocaine. Island was accompanied

by his girlfriend Jarhonda Parker. Because Ms. Parker was not a drug task force

agent, she was not searched. The appellant’s first sale occurred in McKenzie.



        Lee followed Island and Parker into downtown McKenzie but remained at a

distance and was unable to view the transaction. The transaction was recorded by

Lee. Island had spoken with the appellant earlier that day and the appellant told

Island that he could give him a deal for $50. Keith Robinson, a friend of the

appellant, departed from a house on Garland Street and got into the car with Island.



       1
        The appellant’s five year sentence was ordered to be served consecutively to an
outstanding eight year sentence for felony possession of cocaine.

                                               2
Robinson returned to the house to page the appellant. Robinson got back into

Island’s vehicle and waited on the appellant. The appellant arrived in a white

vehicle driven by an unidentified white male. The appellant got into the vehicle with

Island, Robinson, and Parker while the white vehicle sped off. The appellant then

exchanged $50 for crack cocaine. Island dropped the appellant and Robinson off at

Robinson’s house. Shortly thereafter, Island delivered the cocaine and transmitter

to Lee. Forensic analysis determined the substance to be .2 grams of cocaine.



       The second incident occurred on January 4, 1997, in Huntingdon. Again,

Island was searched and wired with a transmitter. Lee followed Island and Parker

into Huntingdon and just before they reached Island’s residence, a dark blue truck

pulled alongside Island’s vehicle. The appellant told Island “that he had some

crack.” Island responded, “meet me back at my apartment.” The appellant and two

other unidentified males were in the truck which was registered to Keith Garrett of

McKenzie. The blue truck and its occupants followed Island and Parker to their

residence. Upon entering the residence, Island gave the appellant $50 in exchange

for crack cocaine. The appellant, Island, and Parker were the only three individuals

in the residence. Island returned to meet with Lee and delivered the substance

purchased which was later determined to be .2 grams of cocaine.



       Island testified that he had been an informant for nearly ten years and he was

paid $100 for each “buy.” Island had been acquainted with the appellant for one

month prior to these drug transactions. At trial, Island testified that he had

previously been convicted in Kentucky for forgery. Parker also testified reiterating

the events of the evening. She corroborated Island’s testimony and identified the

appellant as the person who sold the cocaine on both occasions to Island.



       The appellant testified that Island had attempted to purchase cocaine from

him on several occasions. He denied knowing Parker and denied being present at


                                         3
Island’s residence when the transaction occurred. The appellant stated that he

suspected that Island was working for the police. He denied that his voice was

contained on either of the taped transactions. The appellant stated that his

girlfriend, Nicole Robinson, tried to get him to sell drugs to Island. The appellant

admitted that he was unemployed during this period of time and that he kept a

beeper in his possession. He also admitted that he has sold cocaine before but

denied any participation in either of the two sales. In denying involvement in either

drug sale, the appellant testified on cross-examination that “I’m not going to sell

anyone cocaine who I don’t know.”



       Based upon the above proof, the jury returned guilty verdicts for two counts of

the sale of cocaine and imposed a fine of $25,000 for each count.



                       II. SUFFICIENCY OF THE EVIDENCE



       In the only issue, the appellant challenges the sufficiency of the convicting

evidence to sustain a verdict for two counts of the sale of cocaine. Specifically, the

appellant argues that the only people to identify him as the person selling cocaine

were Island, a paid informant and convicted felon, and Island’s girlfriend, Parker.

Moreover, he contends that Officer Lee’s failure to search Parker before each

transaction resulted in reasonable doubt as to the appellant’s guilt.



       A jury conviction removes the presumption of innocence with which a

defendant is initially cloaked and replaces it with one of guilt, so that on appeal, a

convicted defendant has the burden of demonstrating that the evidence is

insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). In determining the

sufficiency of the evidence, this court does not reweigh or reevaluate the evidence.

State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). On appeal, the State is

entitled to the strongest legitimate view of the evidence and all reasonable or


                                          4
legitimate inferences which may be drawn therefrom. State v. Harris, 839 S.W.2d
54, 75 (Tenn. 1992), cert. denied, 507 U.S. 954, 113 S. Ct. 1368 (1993). Viewing

the evidence under these criteria, it is this court’s responsibility to affirm the

conviction if the proof was sufficient for any rational trier of fact to have found the

essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 317, 99 S. Ct. 2781, 2789 (1979); State v. Cazes, 875 S.W.2d 253,

259 (Tenn. 1994), cert. denied, 513 U.S. 1086, 115 S. Ct. 743 (1995); Tenn. R. App.

P. 13(e). This rule is applicable to findings of guilt predicated upon direct evidence,

circumstantial evidence, or a combination of both direct and circumstantial evidence.

State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).



       In essence, the appellant challenges the credibility of the State’s witnesses.

A jury verdict accredits the testimony of the State’s witnesses and resolves all

conflicts in favor of the State’s theory. State v. Williams, 657 S.W.2d 405, 410

(Tenn. 1983). The weight and credibility of witnesses’ testimony are exclusively

within the province of the jury as the trier of fact. State v. Locust, 914 S.W.2d 554,

558 (Tenn. Crim. App.), perm. to appeal denied, (Tenn. 1995). We conclude that

the evidence was sufficient to support the appellant’s convictions for each sale of

cocaine. Officer Lee monitored the transactions via a transmitter and overheard

each drug transaction. Moreover, a recording of both transactions referring to the

person “Alex” was played for the jury. Additionally, Island and Parker identified the

appellant as the person who sold cocaine on both occasions. Accordingly, we find

the evidence presented sufficient proof from which a rational juror could reasonably

infer the appellant’s guilt beyond a reasonable doubt.



       The judgment of the trial court is affirmed.




                                    ____________________________________

                                           5
                          DAVID G. HAYES, Judge



CONCUR:




_____________________________________
JOE G. RILEY, Judge




_____________________________________
JOHN EVERETT W ILLIAMS, Judge




                               6